Pursuant to Ind. Appellate Rule 65(D), this
 Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of establishing
 the defense of res judicata, collateral


                                                               FILED
 estoppel, or the law of the case.


                                                            May 25 2012, 9:18 am
ATTORNEY FOR APPELLANT:
                                                                    CLERK
                                                                  of the supreme court,
JOHN R. McKAY                                                     court of appeals and
                                                                         tax court

Hickam & Lorenz, P.C.
Spencer, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

CLOVIS SMITH,                                       )
                                                    )
       Appellant-Respondent,                        )
                                                    )
               vs.                                  )     No. 07A01-1111-PO-518
                                                    )
ALEXANDRA RYAN,                                     )
                                                    )
       Appellee-Petitioner.                         )


                       APPEAL FROM THE BROWN CIRCUIT COURT
                       The Honorable Douglas E. Van Winkle, Magistrate
                               Cause No. 07C01-1109-PO-441



                                           May 25, 2012


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
         Clovis Smith (“Smith”) appeals from the trial court’s issuance of an order for

protection. Smith presents the following issue for our review: whether the trial court erred

by finding and concluding that Smith was Brady disqualified.1

         We affirm.

                            FACTS AND PROCEDURAL HISTORY

         Smith and Alexandra Ryan (“Ryan”) lived together in Owen County and are the

parents of one child. On September 16, 2011, Smith and Ryan engaged in a verbal

altercation during the course of which Smith waved a firearm and blocked Ryan’s exit from

the house. The parties summoned Smith’s father, who lived next door. Smith’s father spoke

with both Smith and Ryan and arranged for Ryan to leave the house with the parties’ minor

child.

         On September 20, 2011 Ryan filed a petition for order of protection against Smith. A

hearing was held at the conclusion of which the trial court granted the order of protection and

determined that Smith was Brady disqualified. Smith now appeals.

                                  DISCUSSION AND DECISION

         We note at the outset that Ryan has not filed an appellee’s brief. When the appellee

fails to file a brief, we need not undertake the burden of developing an argument on the

appellee’s behalf. Trinity Homes, LLC v. Fang, 848 N.E.2d 1065, 1068 (Ind. 2006). We will

reverse the trial court’s judgment if the appellant’s brief presents a case of prima facie error.




         “Brady disqualified” means that a person is disqualified under criteria set forth in the Brady Handgun
         1

Violence Prevention Act from purchasing a firearm. 18 U.S.C. § 921.

                                                      2
Id. “Prima facie error in this context is defined as, at first sight, on first appearance, or on the

face of it.” Id. (citation and quotation marks omitted). Where an appellant does not meet this

burden, we will affirm. Id.

       We have stated the following about proceeding under the Indiana Civil Protection

Order Act (“CPOA”):

       The Indiana Legislature has indicated that the CPOA “shall be construed to
       promote the: (1) protection and safety of all victims of domestic or family
       violence in a fair, prompt, and effective manner; and (2) prevention of future
       domestic and family violence.” Ind. Code § 34-26-5-1; Aiken v. Stanley, 816
       N.E.2d 427, 430 (Ind. Ct. App. 2004). Indiana Code section 34-26-5-2(a)
       provides “A person who is or has been a victim of domestic or family violence
       may file a petition for an order of protection against a: (1) family or household
       member who commits an act of domestic or family violence.” “Domestic or
       family violence” means “[a]ttempting to cause, threatening to cause, or causing
       physical harm to another family or household member” or “[p]lacing a family
       or household member in fear of physical harm.” Ind. Code § 34-6-2-34.5 (1),
       (2).

       Generally, a trial court has discretion to grant protective relief according to the
       terms of the CPOA. See Ind. Code § 34-26-5-9. However, a finding by the
       trial court that domestic or family violence has occurred sufficient to justify the
       issuance of an order for protection means that the respondent represents a
       credible threat to the safety of the petitioner. Ind. Code § 34-26-5-9(f).
       Therefore, upon a showing of domestic or family violence by a preponderance
       of the evidence, the trial court “shall grant relief necessary to bring about a
       cessation of the violence or the threat of violence.” Id.

Moore v. Moore, 904 N.E.2d 353, 357-58 (Ind. Ct. App. 2009).

       In the present case, particular attention was given to Smith’s and Ryan’s testimony

about the incident giving rise to the filing of the petition for order of protection. The trial

court indicated to the parties that Ryan’s testimony was the more credible of the two. Ryan

and Smith were the parents of an infant and resided together. The two began a verbal


                                                 3
altercation that escalated to the point that Smith waved his handgun. Viewed consistently

with our standard of review, the evidence supports the trial court’s decision to order the

Brady disqualification. In granting the “relief necessary to bring about a cessation of the

violence or the threat of violence,” the trial court was within its discretion to impose the

Brady disqualification where the act of domestic violence giving rise to the protective order

involved the use of a handgun by the respondent. Smith argues that the order is overbroad in

that Ryan did not specifically request that Smith be Brady disqualified. However, the trial

court exercised its discretion based upon the evidence presented at the hearing. We find no

abuse of that discretion here.

       Affirmed.

BAKER, J., and BROWN, J., concur.




                                             4